Citation Nr: 1012589	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  05-12 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for a respiratory 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The appellant served in the Army Reserves with multiple 
periods of active duty for training (ACDUTRA), including 
from September 1981 to November 1981, from May 1982 to July 
1982, and in June 1994 with periods of inactive duty for 
training (INACDUTRA).  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2004 rating 
decision.  

In March 2008, the appellant testified at a video conference 
hearing before the undersigned; a transcript of that hearing 
is of record.  At her March 2008 videoconference hearing, 
the appellant submitted additional medical evidence along 
with a waiver of consideration by the agency of original 
jurisdiction.  

This case was previously before the Board in April 2008 and 
June 2009, wherein it was remanded for additional 
development and due process considerations.  The case was 
returned to the Board for appellate consideration.   


FINDING OF FACT

There is no competent medical nexus evidence of record 
indicating that the appellant's respiratory disability is 
causally or etiologically related to her active duty for 
training or inactive duty training.


CONCLUSION OF LAW

A respiratory disability was not incurred in, or aggravated 
by, active service to include active duty for training and 
inactive duty training.  38 U.S.C.A. §§ 101, 1110, 1131, 
5103, 5103A (West 2002); 38 C.F.R. § 3.6, 3.159, 3.303, 
3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.

VA issued VCAA notice letters, dated in February 2004, April 
2008 and July 2009, from the agency of original jurisdiction 
(AOJ) to the appellant.  The letters explained the evidence 
necessary to substantiate the appellant's claim of 
entitlement to service connection, as well as the legal 
criteria for entitlement to such benefits.  The letters also 
informed her of her and VA's respective duties for obtaining 
evidence. 

In addition, a March 2006 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date 
upon the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims held, in 
part, that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision that is the basis of this appeal 
was decided after the issuance of an initial, appropriate 
VCAA notice.  Although the notice elements required by 
Dingess/Hartman were provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  As such, there was no defect with respect to 
timing of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the appellant's service treatment records and reports of VA 
and private post-service treatment and examination.  
Additionally, the claims file contains the appellant's own 
statements in support of her claim.  The Board has carefully 
reviewed such statements and concludes that she has not 
identified further evidence not already of record.  The 
Board has also reviewed the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is 
permissible for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain chronic diseases will be 
presumed to have been incurred or aggravated in service if 
manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by 
probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Under the applicable law, a "veteran" is an individual who 
served in the active military, naval, or air service, and 
who was discharged or released therefrom under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 
38 C.F.R.  § 3.1 (2009).  The term "active military, naval, 
or air service" includes active duty, any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident occurring 
during such training.  38 U.S.C.A. §§ 101(22), 101(23), 
101(24) (West 2002).  Once a claimant has established 
"veteran" status through the performance of "active 
service," he or she is entitled to certain presumptions 
afforded to veterans.  


Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for a respiratory 
disability.  38 C.F.R. § 3.102.  

The appellant's initial contention with respect to her claim 
of service connection for a respiratory disorder was that 
she developed pneumonia during a period of ACDUTRA and has 
had recurring bouts of pneumonia since that time.  In recent 
correspondence dated in May 2009, the appellant indicated 
that her respiratory disorder was caused by medication 
prescribed to her while she was hospitalized during ACDUTRA 
in June 1994.  

The evidence does not support the appellant's allegations.  
On a quadrennial examination in June 1985, the appellant 
reported that she had had asthma and was being treated for 
it.  The physical examination revealed slight asthmatic 
wheezes.  Private records of treatment in May 1985 reflected 
that she had bilateral wheezes.  The impression was an acute 
asthmatic attack.  It was noted that she was on medications 
but was still smoking.  

The Board notes the appellant presented at Harbor View Mercy 
Hospital with psychotic symptoms and complaints of chest 
pains in June 1994.  Records noted that the appellant was 
currently at Fort Chaffee on reserve active duty for 
training.  She felt ill on the Saturday prior to admission 
and received antibiotics for was thought to be a urinary 
tract infection.  On Monday, she experienced back pains and 
spasms and was given Soma and IM injections of Vistaril.  At 
the time of hospitalization, a CT scan of the chest revealed 
a pulmonary nodule in the left lung.  She was advised to 
follow-up.  The Board notes that a history obtained during 
hospitalization indicated that the appellant had been 
drinking four to six beers per day, on a daily basis, prior 
to her arrival at Fort Chaffee which brought forth the 
possibility that she had an alcohol withdrawal problem 
versus a reaction to Vistaril.  Subsequently, her delirium 
resolved and she showed no further evidence of psychosis.  
At hospital discharge, it was advised that she seek 
treatment for her alcohol abuse problem.  The appellant was 
seen in the emergency room in July 1994 with left lateral 
axillary/rib pain and a cough with productive yellow sputum.  
Radiographic studies reflected several opacities, one which 
had a prominent fluid level.  There was probably cavitation 
in two others.  Septic emboli were considered a possibility.  
The hospital records in July 1994 included a diagnosis of 
community acquired pneumonia.  The September 1994 service 
treatment records included a diagnosis of pneumonia, rule 
out TB.  

In September 2009, the appellant was provided with a VA 
examination in accordance with the Board's June 2009 remand.  
According to that examination report, the appellant has been 
treated for and diagnosed with chronic bronchial asthma 
since her ACDUTRA and INACDUTRA.  The appellant also 
reported a history of cigarette smoking from age 25 to age 
48.  Spirometry showed mild obstructive changes and a slight 
decrease in diffusion capacity but chest x-rays were normal.  
The VA examiner was asked to opine whether the appellant's 
lung nodule on x-ray in 1994 was related to her current 
respiratory disability; the VA examiner concluded that the 
appellant's current respiratory disability was unrelated to 
the 1994 lung nodule.  The VA examiner further noted that 
asthma does not cause lung nodules and that, regardless, 
there was no evidence of a current lung nodule.

In an addendum opinion, dated in November 2009, the examiner 
also noted that the claims file had been reviewed.  It was 
stated that the appellant's asthma was not as likely as not 
related to her pneumonia.  He noted that there was no 
evidence of significant scarring in the lungs at present and 
asthma is a reaction airway condition not caused by 
pneumonia.  It was also noted that the current asthma was 
not related to any medications given or alcohol abuse.  It 
was noted that her current condition was aggravated by 
longstanding smoking more likely than not.  The examiner 
opined that it was unlikely that there was sustained 
aggravation or worsening of the asthma by the pneumonia with 
lung nodule, medications, or alcohol use.  

As such, in the absence of any evidence to the contrary, the 
Board concludes that the contemporaneous evidence of record 
fails to show that the appellant's current respiratory 
disability was incurred during a period of ACDUTRA.   See 
38 U.S.C.A. §§ 101(24), 1131; 38 C.F.R. §§ 3.303, 3.6(a) 
(Service connection may only be granted for disease or 
injury incurred or aggravated during active duty (AD) or any 
period of ACDUTRA during which the individual was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty; or for any injury incurred during any 
period of inactive duty training (INACDUTRA) in which the 
individual was disabled or died from an injury incurred or 
aggravated in the line of duty).  See also Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A Veteran seeking 
disability benefits must establish . . the existence of a 
disability [and] a connection between the Veteran's service 
and the disability . . ."). 

Although the appellant asserts that her respiratory 
disability is related to service, she is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  The Board observes that 
objective medical evidence generally is required to address 
questions of medical causation.  Lay assertions of medical 
status do not constitute competent medical evidence for 
these purposes.  Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
Nevertheless, lay assertions may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  See 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a).  While the Board finds that 
the appellant is competent to report that she has a 
respiratory disability and that this disability is 
attributable to her service, little probative weight can be 
assigned to her statements associating her respiratory 
disability to her ACDUTRA, as the Board deems such 
statements to be less than credible.  In this regard, the 
Board points out the absence of any corroborating medical 
evidence supporting her assertions, in and of itself does 
not render her statements incredible, such absence is for 
consideration in determining credibility.   Similarly, the 
appellant has not shown, however, that she has the expertise 
required to offer an opinion regarding any causal 
relationship between her claimed disability and ACDUTRA. 
While the appellant's contentions have been considered 
carefully, these contentions are outweighed by the medical 
evidence of record, which does not demonstrate that her 
respiratory disability is attributed to ACDUTRA.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(noting that the absence of contemporaneous medical 
documentation may go to the credibility and weight of 
veteran's lay testimony, but the lack of such evidence does 
not, in and of itself, render the lay testimony incredible).  
See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (noting that lay evidence can be competent to 
establish a diagnosis when . . . a layperson is competent to 
identify the medical condition).   

As such, the negative evidence of record is of greater 
probative value than the appellant's statements in support 
of her claim.  See Madden v. Gober, 125 F.3d 1477, 1481 
(1997) (in evaluating the evidence and rendering a decision 
on the merits, the Board is required to assess the 
credibility and probative value of proffered evidence in the 
context of the record as a whole).  

The Board has considered the doctrine of giving the benefit 
of the doubt to the appellant, under 38 U.S.C.A. § 5107 
(West 2002), and 38 C.F.R. § 3.102 (2009), but does not find 
that the evidence is of such approximate balance as to 
warrant its application.  Accordingly, the Board finds that 
there is a preponderance of the evidence against the 
appellant's claim of entitlement to service connection for a 
respiratory disability.  


ORDER

The claim for service connection for a respiratory 
disability is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


